Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.




MASTER PURCHASE AGREEMENT


Agreement No. 112565


This Master Purchase Agreement (“Agreement”), dated November 11, 2016
(“Effective Date”), is between Cisco Systems, International B.V, a Netherlands
corporation, having its principal place of business at Haarlerbergpark,
Haarlerbergweg 13-19, 1101 CH Amsterdam, The Netherlands (“Cisco”), and Acacia
Communications, Inc., a Delaware corporation having a place of business at 3
Mill and Main Place, Suite 400, Maynard, MA 01754, on behalf of itself and its
Affiliates, including Acacia Communications (Ireland) Limited, its primary
international operating subsidiary, and a direct party hereto (collectively,
“Supplier”).


In consideration of the mutual promises contained herein, together with other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1. Definitions.


“Affiliate” means any entity, whether incorporated or not, which is controlled
by, under common control with, or controls a party, where “control” means the
ability, whether directly or indirectly, to elect members to the board of
directors of another by means of ownership, contract, or otherwise.


“Authorized Purchaser” means a Cisco Affiliate, one of Cisco’s authorized
contract manufacturers, or any other third party designated by Cisco in writing.


“Cisco Affiliate” means an Affiliate of Cisco, but excluding Cisco Systems, Inc.


“Custom Product” means a Product that Cisco and Supplier have agreed to
designate as a “Custom Product” and ‘Liable’ in connection with the price
negotiation process and is documented as such in Cisco’s then-current commodity
information/attributes database. The parties acknowledge that a Product is
generally designated ‘Liable’ when (i) it contains intellectual property of
Cisco or a Cisco subsidiary or was designed or produced to meet specific
requirements unique to a Cisco product and (ii) Supplier has no alternate
redistribution channel.


“Cycle Time to Replenish (“CT2R”)” means the period of time beginning with the
submission of an Order for Product(s) through the arrival of such Product(s) at
the specified delivery site as established between Cisco and Supplier. CT2R
shall consist solely of: order processing time + process planning time +
manufacturing cycle time + transit time to the applicable delivery site, and
does not include lead time for raw materials or other Product inputs.


“Intellectual Property” means any and all tangible and intangible: (i) rights
associated with works of authorship throughout the world, including but not
limited to copyrights, neighboring rights, moral rights, and mask works, and all
derivative works thereof, (ii) trademark and trade name rights and similar
rights, (iii) trade secret rights, (iv) patents, designs, algorithms and other
industrial property rights, (v) all other intellectual and industrial property
rights (of every kind and nature throughout the world and however designated)
whether arising by operation of law, contract, license, or otherwise, and (vi)
all registrations, initial applications, renewals, extensions, continuations,
divisions or reissues thereof now or hereafter in force (including any rights in
any of the foregoing).


“Lead Time” means the period from the time Supplier accepts an Order for a
Product until delivery to the delivery point (EXW Incoterms), or in the case of
a Hub Order, means CT2R.


“Order” means an instruction from Cisco or the Authorized Purchaser to the
Supplier to ship Product directly to Cisco or the Authorized Purchaser, or to
another specified location, such as a Cisco hub. Such instruction may take one
of the following forms: discrete purchase orders (manual or electronic),
electronic data interchange releases against blanket purchase orders, or any
other method agreed to between Authorized Purchaser and Supplier or Cisco and
Supplier.


“Product” means any product (including hardware and software, if applicable,
user documentation (if applicable) and Supplier’s standard packaging) purchased
from Supplier by Cisco or an Authorized Purchaser for incorporation into or
bundling with Cisco’s products.


“Product Price” means the most recent mutually agreed upon price that Cisco (and
its Authorized Purchasers) shall pay for a Product, as established via any price
negotiation process between Cisco and Supplier (including, without limitation,
reverse auction, request for pricing, direct negotiation or other process),
which price will be published in Cisco’s then current commodity information
database.


“Rolling Forecast” or “Forecast” means a non-binding estimate of Product that
may be purchased by Cisco and its Authorized Purchasers, as updated
periodically.


“Specifications” means the specifications identified in Supplier’s then-current
Product data sheet and any additional specifications agreed to by the parties.


“Standard Product” means any Product that is not a Custom Product. For the sake
of clarity, the parties hereto acknowledge and agree that Supplier’s module
Products are intended to be Custom Products hereunder.


“Supplier Root Cause Analysis” or “SRCA” means analysis based on a case-by-case
investigation that seeks to discover the event that caused a Product failure,
which, once removed, will prevent a like event from occurring again.


“Supplier Web Portal” means Cisco’s supply chain connection site located at
http://www.cisco.com/web/about/ac50/ac142/cisco-manufacturing-supplier-portal.html


2. Sale of Products.


2.1 Supply of Product. Supplier shall sell Product to Cisco and Authorized
Purchasers pursuant to the terms and conditions of this Agreement and to
Authorized Purchasers pursuant to the terms and conditions of separate purchase
agreements between Supplier and the Authorized Purchasers for purposes of
allowing Cisco and Authorized Purchasers to incorporate such Product into (or
bundle such Product with) Cisco’s products. If software is provided with the
delivered Product, the software license terms set forth in Exhibit A will also
apply. Supplier shall manage all aspects of delivery and fulfillment of Products
to Authorized Purchasers. Supplier will be required to enter into a separate
purchase agreement with Cisco Systems, Inc. (“Cisco CSI”) substantially similar
to this Agreement which will exclusively govern the purchase of products from
Supplier by Cisco CSI (and authorized purchasers identified therein) solely for
the purpose of incorporating into (or bundling with) products ultimately made
for Cisco CSI. Supplier shall be entitled to refuse to sell Products to any
Authorized Purchaser with reference to this Agreement if (i) such Authorized
Purchaser has failed to pay Supplier amounts due Supplier, and (ii) such
non-payment remains outstanding despite Supplier’s diligent resolution efforts,
and (iii) Supplier has notified Cisco in writing and has afforded to Cisco a
reasonable period of time, but in no event less than [**], in which to intervene
and resolve such non-payment by the Authorized Purchaser. Upon subsequent
resolution of any such non-payment by a Cisco Authorized Purchaser, Supplier’s
obligations hereunder shall resume immediately. If an Authorized Purchaser
demands terms and conditions for an Order that are different from the terms and
conditions of this Agreement, then Supplier may reject such Order; provided,
however, that Supplier has first notified Cisco in writing and has afforded to
Cisco a reasonable period of time, but in no event less than [**], in which to
intervene and resolve the issue. Supplier’s withholding or rejection as
permitted hereunder shall not constitute a breach, default, nonperformance,
delay, lack of timely performance, or failure on Supplier’s part, and Supplier’s
performance with respect to such delivery or rejection shall be excused.


2.2 Application of certain sections to Authorized Purchasers. The following
Sections of this Agreement will apply to purchases by Authorized Purchasers of
Product for incorporation into or bundling with Cisco’s products (collectively,
the “Pass-Through Terms”): Sections 2.1 (Supply of Product), 3 (Orders), 4
(Product Pricing and Taxes), 5 (Delivery; Late Delivery), 6 (Flexibility), 7
(Reschedules and Cancellations), 8 (Allocation During Shortages), 9 (Product
Changes and Discontinuation), 10 (SRCA and Support), 11.1 (Product Warranty),
and Exhibit A, if applicable. Notwithstanding anything to the contrary in this
Agreement or any non-disclosure agreement executed by the parties, Cisco may
disclose the Pass-Through Terms to its Authorized Purchasers solely for their
use in purchasing Product under this Agreement and Supplier shall adhere to the
Pass-Through Terms when providing Products to Authorized Purchasers. If Supplier
provides terms to the Authorized Purchaser more favorable to such Authorized
Purchaser than those in the Pass-Through Terms, Supplier shall provide such
terms to Cisco. With respect to Product ordered by any Authorized Purchaser,
Supplier will invoice such Authorized Purchaser directly, and Cisco will have no
liability related to any such Order. For purposes of volume pricing or other
terms or conditions dependent on volume, all purchases of Products under this
Agreement and under the purchase agreement with Cisco CSI will be aggregated for
the benefit of Cisco, Authorized Purchasers, Cisco CSI and Cisco CSI authorized
purchasers.


2.3 Enforcement of Terms. Cisco may, at its discretion, enforce all terms under
this Agreement directly, notwithstanding the fact that Orders for the Products
may issue from Authorized Purchasers.


2.4    Vendor Managed Inventory. Supplier and Cisco will enter into an
arrangement for Supplier to provide vendor managed inventory services of
finished goods for the [**] Product beginning on the later of [**] or the date
that Cisco has achieved trailing twelve (12) month revenue of at least [**] US
Dollars (US$[**]) with respect to Products purchased hereunder.


3. Orders.


3.1    Orders shall be placed in writing and submitted by mail, facsimile,
electronic mail or other means acceptable to Supplier. Supplier will provide its
written or electronic acceptance or rejection of all Orders within [**] after
receipt thereof and, for accepted Orders, identify a firm date for delivery of
the Products at or within CT2R for hub orders; provided, Supplier must accept
Orders that are consistent with the terms and conditions of this Agreement, the
estimated Forecasts, and within Cisco’s flexibility requirements in Section 6.
Orders placed at the CT2R for a Product and not acknowledged by Supplier within
[**] of receipt shall be deemed accepted if Cisco delivers a notice of
non-acknowledgement and Supplier does not reject the Order within [**]
thereafter. Neither party will be liable for any verbal commitments. After
production release of the Products, Supplier shall work with Cisco to identify
plans to attain [**] or less Lead Time throughout the Term of this Agreement,
but in no event shall Lead Time exceed [**]. All Orders are subject to the terms
and conditions of this Agreement without specific reference hereto. Terms
included on any Order or acceptance acknowledgement exchanged by the parties
will have no effect. Supplier may reject or refuse to accept Orders from any
Authorized Purchaser that (i) fails to comply with Supplier’s payment terms, or
(ii) breaches terms related to the use and disclosure of Supplier’s confidential
or proprietary information, (iii) does not meet Supplier’s credit requirements,
or (iv) does not comply with the terms of the purchase agreement. Rejection or
refusal to accept Orders as permitted hereunder shall not constitute a breach,
default, nonperformance, delay, lack of timely performance, or failure on
Supplier’s part, and Supplier’s performance with respect to such delivery or
rejection shall be excused. Provided however, before the rejection or refusal to
accept Orders from any Authorized Purchaser Supplier has first notified Cisco in
writing and has afforded to Cisco a reasonable period of time, but in no event
less than [**], in which to intervene and resolve such breach of terms,
non-payment, or credit requirement issues with respect to an Authorized
Purchaser. Upon subsequent resolution of any such aforementioned issue,
Supplier’s obligations hereunder shall resume immediately.


3.2 Forecasts. On or about the beginning of each [**], Cisco and Authorized
Purchasers shall provide Supplier with an updated Rolling Forecast of its
requirements for the Products for the following [**] period.


4. Product Pricing and Taxes.


4.1 Product Pricing. Supplier shall sell the Products to Cisco and the
Authorized Purchasers at the Product Price for each respective Product. Product
Prices are in U.S. dollars and do not include amounts attributable to taxes
legally required as a result of the sale, use, or delivery of Products,
including duties, sales, use and excise taxes, value added tax, and goods and
services tax (“Taxes”). Cisco or its Authorized Purchaser shall pay the amount
of each invoice to Supplier within [**] after the date of such invoice by check
at Supplier’s address set forth in the invoice or by wire transfer to an account
specified by Supplier. Supplier will not [**] or [**] on Cisco or any Authorized
Purchaser because of its participation in Cisco’s supply chain hub model.
Supplier shall use commercially reasonable efforts to meet Cisco’s [**] cost
reduction target requests. Supplier will extend to Cisco and its Authorized
Purchasers all reductions in Product Price for any Orders [**] to Cisco or its
Authorized Purchasers, except that Product residing in a Cisco hub for more than
[**] as of the effective date of the reduction shall not be affected by a
reduction in Product Price. Past due amounts shall bear a late payment charge
until paid at the rate of [**]% per month, or at the maximum amount permitted by
law if less. Cisco, however, shall not be liable for late payment charges owed
by Cisco Authorized Purchasers. If any payment is past due, Supplier shall have
the right to take whatever action it deems appropriate (including without
limitation, suspending its performance until paid, requiring payment in advance,
requiring Cisco to establish an irrevocable standby letter of credit or refusing
further orders). Cisco agrees to reimburse Supplier for all reasonable costs
(including attorneys' fees) incurred in collecting payments.


4.2 Volume Price Protection. Supplier represents and warrants that each Product
Price is, and shall be throughout the Term, [**] for the same Product at the
time of delivery. Section 13.5 of this Agreement provides further details
regarding audit procedures.
    
4.3 Taxes.


(a) Supplier will not collect any Taxes if Cisco provides Supplier with
documentation justifying a conclusion that amounts paid by Cisco pursuant to
this Agreement are not subject to any sales and use tax or any other Taxes.


(b) Notwithstanding (a) above, if Taxes are payable as a consequence of any
supply made or deemed made in connection with this Agreement, Cisco will pay
Supplier such Taxes upon receipt of a legally compliant tax invoice, showing
such Tax as a separate line item. Supplier shall take all actions Cisco
reasonably requests to enable Cisco to obtain any input or other tax credit to
which Cisco is entitled.


(c) Cisco will not be required to pay any fines, penalties, interest, or other
amounts for which Supplier is liable, to the extent liability to pay any such
amount arises as a consequence of a default of Supplier, its employees, agents,
or any other persons acting for Supplier.


(d) The parties will cooperate in good faith to minimize, to the extent possible
pursuant to applicable law, any property, fixed asset, or registration taxes
assessed against any party with respect to Products subject to this Agreement.


5. Delivery; Late Delivery. Supplier shall deliver the Products to the agreed
ship-to location on the agreed delivery date. Delivery terms are EXW Supplier’s
shipping point, per Incoterms 2010. Supplier shall notify Cisco and any affected
Cisco Authorized Purchasers promptly if Supplier reasonably anticipates that
delivery may be delayed. If the order is delayed more than [**] and the parties
cannot agree on a new delivery date, Cisco or its Authorized Purchaser may
reschedule or cancel the affected Order(s) without penalty. After a [**] grace
period, [**] an Order is delayed, Cisco shall receive, as fixed and agreed
liquidated damages, a credit against such Order(s) in the amount of [**]% of the
price of the undelivered portion of the Order for each additional day delivery
has been so delayed. The parties acknowledge that quantifying the amount damages
for Supplier’s failure to deliver the Products as set forth in such Order(s) may
be difficult, and that such liquidated damages are reasonable in light of the
anticipated harm. Upon delivery of any such delayed Order Supplier shall pay the
cost to expedite delivery (including freight, expedited charges, Supplier
overtime and any other charges associated with the delivery).


6. Flexibility. Supplier will ensure that it can increase or decrease production
of Products in all market conditions, by (i) [**] percent ([**]%) of Baseline if
the increase or decrease is to be implemented within [**]; and (ii) an
additional [**] percent ([**]%) of Baseline if the increase or decrease is to be
implemented within [**]. For purposes of this Section 6, “Baseline” shall mean
the quantity of any Product set forth in [**] of the previous [**] Rolling
Forecast. Supplier shall bear all costs incurred to meet Baseline increases or
decreases.


7. Reschedules and Cancellations.


7.1 Standard Products. No Order may be cancelled less than [**] prior to the
original scheduled delivery date. Cisco or its Authorized Purchasers may, at any
time at least [**] prior to the originally scheduled delivery date, cancel any
Order for Standard Products, in whole or in part, or modify the delivery date
set forth in any Order, subject to the requirements and limitations set forth in
this Section 7. Any modified delivery date will be within [**] from the original
delivery date. No Order will be treated as [**] unless agreed in writing by
Cisco and Supplier. If the Order is cancelled more than [**] prior to the
scheduled delivery date, Supplier may charge a fee equal to [**]% of the
purchase price. Such cancellation shall be otherwise without penalty of any
kind.


7.2 Custom Products. Neither Cisco nor its Authorized Purchaser may cancel an
Order for Custom Products unless mutually agreed upon by the parties in an
applicable SOW, or other written agreement between the parties.


7.3 Rescheduling. Cisco or its Authorized Purchasers may not reschedule an Order
[**] or less before the scheduled delivery date. Cisco or its Authorized
Purchasers may reschedule up to [**]% of the quantity of Products in an Order
more than [**] in advance of the scheduled delivery date.
Order quantities that are subject to rescheduling in accordance with this
Section 7 may be rescheduled no more than [**].
8. Allocation during Shortages. In the event of a shortage of any Product
included on the Rolling Forecast, Supplier shall notify Cisco and shall provide
Cisco and its Authorized Purchasers an allocation of such Product during such
shortage that is representative of historical purchasing percentages and is
nondiscriminatory and no less favorable than that provided to any other
customer, whether internal or external.


9. Product Changes and Discontinuation.


9.1 Product Change Notices. Supplier shall not change any Specification, or the
form, fit or function of any Product except in accordance with the Cisco’s
Product Change Notification (“PCN”) process.


9.2 Minimum Manufacturing Period. Supplier shall manufacture each Product for a
minimum of [**] from the earlier of: (a) Cisco’s first customer ship of the
first Cisco product containing such Product (“FCS”), or (b) a date that is
mutually agreed upon in writing at the design award of Supplier’s Product (the
“Minimum Manufacturing Period”).


9.3 Failure to Meet Minimum Manufacturing Period. If Supplier fails to meet its
obligations under Section 9.2, Supplier will, at Cisco’s option, either (a)
compensate Cisco for [**] incurred by Cisco to transition to an alternate
manufacturer/seller or replacement product or (b) forecast its needs for the
remainder of the [**] Minimum Manufacturing Period which forecasted Product
Supplier shall buffer and manage, pursuant to a plan to be equitably agreed upon
between the parties and at Supplier’s expense. Cisco shall not be obligated to
purchase any of the total quantity forecasted Products if Supplier fails to meet
the Minimum Manufacturing Period in [**] through the end of [**] of the life
cycle of the Product as determined pursuant to Section 9.2. Cisco shall be
obligated to purchase [**] percent ([**]%) of the total quantity forecasted if
Supplier fails to meet the Minimum Manufacturing Period in [**] to the end of
[**] of the life cycle of the Product as determined pursuant to Section 9.2;
provided, however, that Supplier shall first use commercially reasonable efforts
to sell the buffer inventory that is not unique to Cisco.


9.4 Product End of Life


9.4.1 EOL Notice and EOL Purchases. If Supplier determines to cease the
manufacture or sale of any Product (an “End of Life” or “EOL”), Supplier shall
provide at least [**] prior written notice (the “EOL Notice Period”) in
accordance with Cisco’s PCN process. Cisco may place Orders during the EOL
Notice Period for delivery no later than [**] after the end of the EOL Notice
Period. If Supplier accepts a purchase order after the EOL Notice Period has run
which requires that Supplier must continue or recommence manufacturing the
Product (as opposed to filling the purchase order from existing inventory),
Supplier shall notify Cisco and offer the same opportunity for Product purchase
to Cisco as set forth in such purchase order.


9.4.2 EOL Support. If requested, Supplier will provide reasonable assistance to
Cisco in identifying alternative products or sources for a Product for which
Supplier has issued an EOL notice. Supplier shall continue to fulfill its
obligation to provide SRCA and support pursuant to Section 10 for each Product
that is the subject of an EOL notice. Supplier shall maintain warranty
replacement Product reasonably sufficient to address the historic failure rate
for the EOL’d Product.


10. SRCA and Support. Supplier will make available the services set forth below
for a period of [**] from the date of delivery of a particular Product by
Supplier.


10.1 SRCA. With respect to any Product returned to Supplier, if (i) Cisco or an
Authorized Purchaser requests SRCA, or (ii) Supplier suspects such returned
Product is defective, Supplier shall, without charge to Cisco or the Authorized
Purchaser, conduct and report results of SRCA of the Product in conformance with
Cisco’s SRCA process and procedures.


10.2 Technical Support. Upon request, Supplier will provide notes or other
documentation regarding Product problems, including accurate records of any
known or suspected defects and required fixes thereto. Supplier will provide
this support at no charge and any corrective action required pursuant to
Supplier’s warranty obligations during the term of this Agreement. Upon
identification of a known or suspected defect outside the Warranty Period, the
parties will promptly meet regarding any desired corrective action. Upon Cisco’s
request, Supplier will provide analytical test reports to validate Supplier’s
compliance with Cisco’s Supplier Root Cause Analysis Procedure set forth on the
Supplier Web Portal as of the date hereof.


11. Product Performance: Product Warranty and Epidemic Failure


11.1 Product Warranty. The warranty period for each Product is [**] beginning on
the date that [**] (the “Warranty Period”) unless a longer period is agreed in
writing by the parties. Supplier warrants that, when delivered, each Product
will be new, unused, real and genuine (i.e. non-counterfeit) and, during the
applicable Warranty Period (i) will comply in all material respects with the
Specifications, (ii) will be free from defects in materials and workmanship, and
(iii) will have no less than [**] of shelf-life. Supplier will, at its expense,
either: (a) repair or replace all Products not conforming to the requirements of
this Section with new and unused Products shipped to a location designated by
Cisco within [**] or as soon as practicable after receipt of Cisco’s request for
replacement, or (b) provide a credit to Cisco for nonconforming Products. The
Warranty Period for a Product replaced under warranty will be the period of time
remaining in the original warranty for the Product, but no less than [**]. The
obligations set forth in (a) and (b) above shall be Supplier's sole obligation
under this warranty, and Cisco’s exclusive remedy. Cisco must obtain Supplier's
prior written authorization and comply with Supplier's instructions in
connection with returning any Product under warranty.


11.1.1 Warranty Service. Requests for warranty service shall be initiated by
written notice from Cisco (including by facsimile or electronic mail), advising
Supplier of the nature of the problem. If Supplier is unable to resolve the
problem through remote diagnostics or other communications with Cisco, Supplier
shall assign Cisco a return material authorization number ("RMA"). Cisco shall
deliver the nonconforming Product (with prominent indication of the RMA) to
Supplier or its designated repair center. Any Product returned without an RMA
shall not be afforded warranty service, and at Cisco’s option, Supplier shall
either: (i) return the unauthorized return to Cisco at Cisco’s expense, or (ii)
hold Cisco liable for all costs and expenses incurred by Supplier in connection
with servicing the unauthorized return. All Products (or any component) that are
replaced hereunder become Supplier's property.


11.1.2 Exclusions. No warranty applies to any Product that is (i) returned
without Supplier’s prior written authorization, (ii) handled, transported,
installed, operated, maintained, stored or used improperly, or in any manner not
in accord with the Specifications, Supplier’s instructions or recommendations or
industry standard practice, (iii) repaired, altered or modified other than by
Supplier or its authorized agents, or (iv) an engineering sample or prototype.


11.2 EXCEPT AS EXPRESSLY SPECIFIED IN THIS AGREEMENT, ALL PRODUCTS ARE PROVIDED
"AS IS" WITHOUT WARRANTY OF ANY KIND. SUPPLIER DOES NOT WARRANT THAT PRODUCTS
WILL BE COMPATIBLE WITH ANY CISCO APPLICATION OR OTHERWISE MEET CISCO'S
REQUIREMENTS, OR THAT OPERATION WILL BE UNINTERRUPTED OR ERROR-FREE WHEN USED IN
COMBINATION WITH CISCO PRODUCTS. SUPPLIER HEREBY DISCLAIMS (FOR ITSELF AND ITS
SUPPLIERS) ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, ORAL OR WRITTEN, INCLUDING
WITHOUT LIMITATION, ALL IMPLIED WARRANTIES OF NON-INFRINGEMENT, INTEGRATION,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AND ALL WARRANTIES ARISING
FROM ANY COURSE OF DEALING OR PERFORMANCE OR USAGE OF TRADE. CISCO ACKNOWLEDGES
THAT IT (NOT SUPPLIER) IS RESPONSIBLE FOR THE SELECTION OF THE PRODUCTS AND ALL
RESULTS OBTAINED FROM USE OF THE PRODUCTS IN CISCO APPLICATIONS, AND THAT CISCO
HAS RELIED SOLELY ON ITS OWN TECHNICAL AND COMMERCIAL EXPERTISE, EXPERIENCE AND
ANALYSES IN DECIDING TO ENTER INTO THIS AGREEMENT AND TO PURCHASE PRODUCTS.


11.3 Epidemic Failure.


11.3.1 In the event that, during the [**] period after delivery of a Product, a
substantially similar repetitive root cause, failure mode or defect occurs in
such Product indicating a common or systemic failure resulting in a Product’s
return rate for a particular defect above [**] percent ([**]%) of Supplier’s
stated FIT rate, provided that for statistical purposes the sample size is more
than [**] (and if the sample size is less than [**], then at least [**]
confirmed cases of the same defect shall be required) (an “Epidemic Failure”),
the following terms will apply:


(i) The party that discovers the failure will notify the other promptly;
provided, if Supplier discovers a failure that creates a risk of injury or
death, Supplier will immediately notify Cisco. Supplier will provide Cisco
written notice within [**] after any notification made by Supplier to any
governmental body responsible for regulation of product safety;


(ii) Supplier will provide Cisco a preliminary plan for problem diagnosis within
[**] of the notification, on which plan Supplier will confer with Cisco;


(iii) Supplier will work with Cisco to diagnose the problem, plan an initial
work-around and effect a permanent solution as soon as commercially practicable;
and


(iv) Supplier and Cisco will agree on a plan for customer notification,
replacement scheduling and remediation, which may include field removal, return
and reinstallation, work in process (“WIP”), inventory replacement, and repair,
or retrofitting, regardless of location or status of WIP completion.


Notwithstanding the foregoing, Cisco may undertake any and all action necessary
independently of Supplier.


11.3.2 Supplier shall compensate Cisco for all documented reasonable, direct,
out of pocket costs incurred by Cisco or its Authorized Purchasers in rectifying
any Epidemic Failure, including, but not limited to: (a) the cost of replacement
Products and/or subassemblemblies and repair materials (b) costs relating to
communications to Cisco customers and channels of distribution regarding the
Epidemic Failure, its effect and the corrective/remediation process; (c) the
cost of returning affected Products and/or subassemblies, (d) direct labor and
travel costs relating to removing or repairing the affected Products and/or
subassemblies, and installing replacement Products and/or subassemblies into,
the applicable Cisco products wherever located, (e) the cost of shipping
replacement Products and/or subassemblies, and (f) costs incurred by Cisco and
its Authorized Purchasers for retooling, remanufacturing, retesting or
recalibration as a result of such Epidemic Failure. Notwithstanding the above,
Supplier’s liability to Cisco on a per cumulative Epidemic Failure claim or
occurrence basis, and not in the aggregate for all Epidemic Failures, shall not
exceed [**] U.S. Dollars (US$[**]) per claim or occurrence [**] (it being
understood that an Epidemic Failure across multiple Cisco programs and/or an
Epidemic Failure that takes greater than [**] to reach a final resolution shall
be treated as [**].


12. Indemnification.


12.1 Supplier’s Indemnification. Supplier shall: (a) defend Cisco, its officers,
directors, employees, successors, customers and assigns (collectively the
“Indemnified Parties”) against all claims, suits, demands and actions brought
against the Indemnified Parties or tendered to the Indemnified Parties for
defense and/or indemnification (collectively, “Claims”) to the extent alleging
(i) that one or more Products, or any part thereof, or their manufacture, use,
import, export, support, sale or distribution infringe, misappropriate, or
violate any Intellectual Property rights of any third party; or (ii) that one or
more Products, or any part thereof, have caused bodily injury (including death)
or physical damage to tangible property, and (b) indemnify and hold harmless the
Indemnified Parties for damages, costs, and liabilities including reasonable
attorney and professional fees awarded by a court of competent jurisdiction or
paid in monetary settlement arising out of such Claims. In addition, Supplier
shall pay all amounts agreed to in a monetary settlement of the Claims made in
accordance with Section 12.3 below.


12.2 Continued Use. If a Product becomes, or in Supplier’s opinion, is likely to
become the subject of a Claim under Section 12.1(a)(i), or any injunction
preventing its use or sale as contemplated herein, Supplier will at its sole
expense either: (i) obtain a license that allows the continued use, manufacture,
import, support, sale and distribution of the Products, or (ii) replace or
modify the Products so as to be non-infringing, or (iii) in the event that
Supplier cannot achieve either (i) or (ii) above on commercially reasonable
terms, [**] of Products returned to Supplier, depreciated on a straight-line
basis over a [**] useful life, together with the costs for such return and, in
addition, reimburse the reasonable costs incurred by Indemnified Parties for
tooling, calibration, manufacturing, testing, and deployment of a replacement
product. The obligations of Supplier under this Section 12.2 shall be in
addition to its obligations of indemnity under this Section 12.




12.3 Notification and Control. Cisco will promptly notify Supplier, in writing,
of any Claim for which Cisco seeks indemnification (provided that Cisco’s
failure to provide such notice will relieve Supplier of its indemnification
obligations only if such failure prejudices Supplier’s ability to defend the
Claim). Cisco will cooperate with Supplier and provide any assistance as may be
reasonably necessary in the defense, settlement, adjustment or compromise of a
Claim. Supplier will have sole control of the Claim, its defense and all
negotiations for its settlement or compromise and Supplier shall exercise such
control in good faith. Supplier shall have no liability for any settlement or
compromise made by Cisco or any Indemnified Party without Supplier’s prior
written consent. Supplier shall use counsel reasonably acceptable to Cisco.
Cisco may employ counsel at its own expense (provided that if counsel is
employed because Supplier does not assume control, Supplier will bear such
expense). Cisco will have no liability for any costs, losses or damages
resulting from any settlement or compromise made by Supplier without Cisco’s
prior written consent. Notwithstanding anything else in this Section 12.3, if
the Claim is one of multiple claims in a lawsuit against the Indemnified Parties
or tendered to the Indemnified Parties for defense and/or indemnification, some
of which claims may not be subject to the indemnity obligation under this
Section 12 (the “Other Claims”), Cisco shall solely control the defense,
settlement, adjustment or compromise of the Other Claims, in which event: (a)
Supplier will cooperate with Cisco and provide any assistance as may be
reasonably necessary in the defense, settlement, adjustment or compromise, and
(b) Supplier shall not be relieved of its obligations under this Section 12 with
respect to indemnified Claims and shall remain responsible for the losses,
damages, liabilities, settlements, costs and expenses relating to the Claims.


12.4 Exceptions to Supplier’s Indemnity. Supplier will have no obligation under
Section 12.1(a)(i)or (b) to the extent the alleged infringement arises out of
(i) use or sale of the Product in combination with any other products not
provided or combinations that may not be reasonably anticipated by Supplier if
the infringement would not have occurred but for such combination; (ii) any
alteration or modification of the Product not intended, authorized by Supplier,
or subsequently incorporated into the Product by Supplier, if the infringement
would not have occurred but for such alteration or modification; (iii)
Supplier’s compliance with Cisco’s unique written specifications if the
infringement would not have occurred but for such unique written specifications
excepting any implementation thereof by Supplier; (iv) Cisco’s failure to comply
with Supplier’s reasonable written instructions which if implemented would have
rendered the Product non-infringing, provided that a sufficient time period is
given to Cisco to enable it to implement the written instructions and that
Supplier remains obligated under Section 12.1 with respect to any infringement
occurring up to the end of such time period; (v) the continuing use of any
version of the Product after Cisco is provided modifications or replacements
that would have avoided or remedied the alleged infringement; or (vi) any
intellectual property right in which Cisco or any of its Affiliates has an
interest and a right to provide Supplier with a license thereto.


12.5 Entire Liability. The foregoing indemnity and obligations set forth in
Sections 12.1 and 12.2 state the entire liability of Supplier, and Cisco's, and
its Indemnified Parties’ exclusive remedy, with respect to any actual or alleged
violation of intellectual property rights by any Product, any part thereof or by
its use or operation.


13. Compliance with Cisco Policies; Compliance with Laws.


13.1 Supplier Web Portal. Supplier will comply with Cisco’s policies,
procedures, requirements and other Supplier obligations listed in the Supplier
Web Portal as of the Effective Date, except the Supplier Web Portal shall not
apply to any matter addressed in this Agreement or in other agreements between
the parties. For avoidance of doubt, the following items posted in the Supplier
Web Portal shall not apply because terms have been or may be negotiated by the
parties or the agreements are not applicable:
•
Standard Terms and Conditions

•
Lean VMI Agreement: Representative Sample

•
WSA: Representative Sample

•
Insurance Coverage Limits

•
Manufacturing Escrow Agreement

•
Development Standard Terms and Conditions





13.2 Insurance. Supplier shall, at its own expense and at all times during the
term of this Agreement and for [**] after its termination, maintain in effect
insurance policies and minimum limits of coverage sufficient to cover its
obligations under this Agreement, together with any other insurance required by
applicable law. Minimum policies and coverage limits are set forth on Schedule
13.2 hereto annexed; provided, these requirements do no limit or reduce
Supplier’s liability arising from its obligations under this Agreement.


13.3 Business Continuity. Within [**] following a request by Cisco, Supplier
shall respond in full to Cisco’s questionnaire regarding disaster recovery,
pandemic preparedness and business continuity plans and measures specific to
location(s) upon which Supplier relies to provide the Products, or submit to
Cisco a commercially reasonable written plan that shall identify, at a minimum,
primary site locations, available alternate facilities, time to recover (in
weeks), emergency contacts, infrastructure and logistics and shall provide for
security and protective measures necessary to ensure minimal impact to Cisco’s
supply of Products (“BCP”). Cisco may request an updated copy of such BCP on a
periodic basis, but no more frequent than [**]; an updated BCP provided by
Supplier will supersede the prior BCP.


13.4 Security. Supplier agrees to use reasonable efforts to comply with Cisco’s
supply chain security requirements which will be established by Cisco from time
to time.


13.5 Audit. Upon not less than [**] prior written notice, Cisco may verify
Supplier’s compliance with the terms and conditions of this Agreement by
conducting an audit at any Supplier facility at which books and records related
to the performance of this Agreement are kept (and required by contract or
applicable law to be retained) or at which any Product is produced, stored or
shipped. The audit will be conducted during Supplier’s normal hours of operation
by a Cisco approved independent third party. The independent third party will
enter into a confidentiality agreement with Supplier no less restrictive than
those contained in this Agreement or those of internal auditors in order to
accomplish the purpose of the audit as set forth herein. Supplier will make its
resources available at its own cost to facilitate the audit between the
independent third party and Supplier. Cisco will pay for the costs of the audit;
provided, Supplier will be responsible for any costs to rectify any discovered
non-compliance or material breach. Cisco’s auditors shall not be given access to
or provided any information concerning Supplier’s customers or that Supplier
deems proprietary or of competitive value. All information disclosed in an audit
shall be confidential information of Supplier and shall not be used or disclosed
other than as permitted in the confidentiality agreement. The records subject to
audit shall be limited to the records of the prior [**] and Cisco may not audit
any year’s records more than [**].


13.6 Publicity. Neither party, directly or through its employees or agents, will
make any media releases, public announcements, or public disclosures (including,
but not limited to, promotional or marketing material) concerning this Agreement
without the other party’s prior written approval. The foregoing notwithstanding,
this restriction will not prevent a party from complying with any law,
regulation, court order or other legal requirement that purports to compel
disclosure of any information, provided such party must first notify the other
party in writing regarding the circumstances regarding the compelled disclosure
and permit the opportunity to intervene if necessary and if authorized in order
to prevent the disclosure confidential or harmful information that may be
detrimental to the other party should the information be disclosed.


13.7 Compliance with Laws. Supplier shall comply with all applicable laws,
regulations and other governmental requirements in effect at the time of
manufacture and sale of each of the Products.


14. Confidentiality. The terms and conditions of this Agreement are Confidential
Information as defined in the Master Mutual Non-Disclosure Agreement, Reference
#240701, executed by Supplier and Cisco Systems, Inc. and dated [**], together
with Supplements and amendments thereto (the “NDA”).


15. LIMITATION OF LIABILITY. (A) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, EXCEPT FOR THE SUPPLIER’S LIABILITIES SPECIFIED IN SECTION
11.3.2 (EPIDEMIC FAILURE) AND SUPPLIER’S OBLIGATIONS IN SECTION 12
(INDEMNIFICATION), THE UNAUTHORIZED USE OF A PARTY’S INTELLECTUAL PROPERTY,
BREACH OF A PARTY’S OBLIGATIONS OF CONFIDENTIALITY UNDER SECTION 14, AND BREACH
OF SUPPLIERS’ OBLIGATIONS IN SECTIONS 18 (CONTINUITY OF SUPPLY/DIRECT PURCHASE)
AND 19 (CISCO’S RIGHT TO MANUFACTURE), UNDER NO CIRCUMSTANCES WILL ANY PARTY,
ITS EMPLOYEES, OFFICERS OR DIRECTORS, AGENTS, SUCCESSORS OR ASSIGNS BE LIABLE
UNDER ANY CONTRACT, STRICT LIABILITY, TORT (INCLUDING NEGLIGENCE) OR OTHER LEGAL
OR EQUITABLE THEORY, FOR ANY SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, INDIRECT
OR CONSEQUENTIAL COSTS OR DAMAGES, ARISING OUT OF OR RELATING IN ANY WAY TO THE
SUBJECT MATTER OF THIS AGREEMENT, WHETHER OR NOT THAT PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGE.


(B) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EXCEPT FOR
SUPPLIER’S OBLIGATIONS IN SECTION 12 (INDEMNIFICATION), THE UNAUTHORIZED USE OF
A PARTY’S INTELLECTUAL PROPERTY, FOR BREACH OF A PARTY’S OBLIGATIONS OF
CONFIDENTIALITY UNDER SECTION 14, AND BREACH OF SUPPLIERS’ OBLIGATIONS IN
SECTIONS 18 (CONTINUITY OF SUPPLY/DIRECT PURCHASE) AND 19 (CISCO’S RIGHT TO
MANUFACTURE), UNDER NO CIRCUMSTANCES SHALL EITHER PARTY, ITS EMPLOYEES, OFFICERS
OR DIRECTORS, AGENTS, SUCCESSORS OR ASSIGNS BE LIABLE FOR AGGREGATE DAMAGES IN
EXCESS OF (i) AMOUNTS PAID TO SUPPLIER BY CISCO HEREUNDER FOR THE PRODUCTS
DURING THE [**] PERIOD IMMEDIATELY PRECEDING THE CLAIM, OR (ii) [**] ($[**]) US
DOLLARS, [**]. THIS SECTION DOES NOT LIMIT EITHER PARTY'S LIABILITY FOR BODILY
INJURY (INCLUDING DEATH) OR PHYSICAL DAMAGE TO TANGIBLE PROPERTY.


16. Force Majeure


16.1 Force Majeure. Neither party will be considered in default of performance
under this Agreement to the extent that performance of such obligation is
delayed or prevented by fire, flood, earthquake or similar natural disasters,
riot, war, terrorism, civil strife, labor disputes or disturbances,
industry-wide material shortages outside Supplier’s reasonable control, an
outbreak of a pandemic disease, governmental regulations, communication or
utility failures (a “Force Majeure Event”). Following the Force Majeure Event,
Supplier will resume performance under this Agreement within the time to recover
objective defined in its BCP.


16.2 Disaster Recovery. If Supplier experiences a Force Majeure Event and is
unable to deliver Product to Cisco for a period of time, Supplier shall use best
efforts to comply with the requirements of its BCP to resume pre-disaster
Product production levels within the time to recover objective stated in the
BCP. The provisions of Section 16.2 above are inapplicable to the extent that
Supplier does not use best efforts to continuously comply with the BCP.


17. Term and Termination.


17.1 Term. Unless terminated earlier as provided herein, this Agreement will
have a term of three (3) years commencing on the Effective Date and will
automatically renew for additional periods of one (1) year (“Term”) unless
either party provides the other written notice of non-renewal at least one
hundred and twenty (120) days prior to the expiration of the then-current Term.




17.2 Termination for Cause. Cisco may terminate this Agreement and/or any Order
in the event of Supplier’s material breach that remains uncured [**] after
written notice thereof has been provided. Supplier may terminate this Agreement
in the event of Cisco’s material breach that remains uncured [**] after Supplier
has provided written notice thereof.


17.3 Survival. Sections 1 (Definitions), 9.2 (Minimum Manufacturing Period), 9.4
(Product End of Life), 10 (SRCA and Support), 11 (Product Performance: Product
Warranty and Epidemic Failure), 12 (Indemnification), 13.2 (Insurance), 13.5
(Audit), 13.6 (Publicity)14 (Confidentiality), 15 (Limitation of Liability),
16.1 (Force Majeure), 17.3 (Survival), 20 (General), and Exhibit A (if
applicable) will survive termination or expiration of this Agreement.


18. Continuity of Supply/Direct Purchase. This Section 18 shall be applicable
with respect to all Supplier Products included in this Agreement.


18.1 Upon Cisco’s production release of the Cisco product incorporating the
Product, Supplier shall grant to Cisco the non-exclusive, worldwide, limited
duration for as long as the Trigger Event remains unresolved, royalty-bearing
right to order the Product from [**] at Cisco’s cost and expense, which right
shall be conditioned upon the occurrence of one or more of the events set forth
below (the “Trigger Events”). The royalty due to Supplier shall be negotiated in
good faith between the parties and, in any event, shall be no less, per unit,
than the Product Price less the amount payable to [**] per Product. The duration
of the right shall be the remainder of the then-current term of the Agreement,
without renewal unless otherwise agreed by the parties, plus any period in which
Supplier’s obligation to manufacture Products survives pursuant to the
requirements of this Agreement.


18.2 The Trigger Events shall be the following:


(a) Supplier being acquired and the acquirer failing to assume Supplier’s
obligations under this Agreement;


(b) Supplier being acquired by any entity set forth on Schedule 18.2 to this
Agreement that at the time of such acquisition is a direct competitor of Cisco
with respect to the Product, and Cisco declines to enter into a business
relationship with such competitor;


(c) Supplier or Supplier’s acquirer materially breaching this Agreement with
respect to Product delivery or quality and failing to cure such breach within
[**], provided the breach is of such a nature that exercising the right
hereunder would eliminate the effect of the breach;


(d) Supplier ceasing to exist with no successor assuming its obligations under
this Agreement; or


(e) Supplier filing for bankruptcy protection, other than in the case when
Supplier is operating under reorganization as a debtor-in-possession.


For the avoidance of doubt, a material breach includes, but is not limited to
the following: (i) Supplier’s acquirer increasing the Product Price in violation
of this Agreement, and (ii) production line stops or alerts due to quality
failures or inordinate delays in delivery, provided the cure period for the
events described in this item (ii) shall be [**].


19. Cisco’s Right to Manufacture. This Section 19 shall be applicable with
respect to Supplier’s [**] Products, such as the [**], included in this
Agreement.


19.1 Supplier hereby grants to Cisco a royalty-free, worldwide, nonexclusive,
nontransferable, perpetual, irrevocable right and license to manufacture, or
have manufactured, (i) any Custom Product sold hereunder; and (ii) such other
Products as may be expressly identified in writing, as being subject to this
license grant, solely for the limited purposes of allowing Cisco and Authorized
Purchasers to incorporate such Product into (or bundle such Product with)
Cisco’s products in accordance with the terms of this Agreement. Cisco may
exercise this license at any time during the term of this Agreement upon the
occurrence of any of the following events or circumstances:


(i)    If Supplier fails consistently or continuously to supply Products in the
quantities required in accordance with its obligations under the Agreement. For
purposes of this Section 19, Supplier will be deemed to have failed to deliver
Products “consistently or continuously” if Supplier has not delivered at least
[**] percent ([**]%) of the Products required to be delivered under Orders
placed by Cisco or Cisco Authorized Purchasers and accepted in accordance with
Section 3 above on or within [**] after the applicable delivery dates during any
[**] during the Term. However, such delayed deliveries shall be subject to the
obligations in Section 5 of this Agreement.


(ii)    If Supplier discontinues manufacturing the Product(s) and does not
either offer a last time buy right or make a substitute product available to
Cisco at a mutually agreeable price that, in Cisco’s sole discretion, is
equivalent in form, fit and function.


(iii)    If Supplier effects an assignment of this Agreement in violation of
Section 20.1 (Assignment).


(iv)    Upon the occurrence of any one of the following events (each, an
“Insolvency Event”): (a) a receiver is appointed for Supplier or its property;
(b) Supplier makes a general assignment for the benefit of its creditors; (c)
Supplier commences, or has commenced against it, proceedings under any
bankruptcy, insolvency or debtor's relief law, which proceedings are not
dismissed within [**] other than in the case where Supplier is a
debtor-in-possession in a reorganization proceeding; or (d) Supplier is
liquidating, dissolving or ceasing business operations without a successor.


(v)    Upon [**] notice, if Supplier has failed to deliver Products for a
minimum of [**] due to Force Majeure and Cisco’s exercise of the license will
remedy or avoid the Force Majeure event causing Supplier’s non-delivery.

19.2 Manufacturing Information Escrow. Supplier shall add Cisco as a beneficiary
of its existing escrow agreement with Iron Mountain Intellectual Property
Management, Inc. (the “Escrow Agreement”), attached hereto as Exhibit C).
Supplier shall promptly deposit into the escrow account the information and
materials to enable Cisco to manufacture or have manufactured the applicable
Product, as identified by Supplier in the Escrow Agreement (“Escrow Materials”).
Cisco shall be responsible for the establishment, administration and cost of the
escrow account. The Escrow Materials shall be released to Cisco upon occurrence
of any one or more of the events or circumstances in Section 19.1 and in
accordance with the Escrow Agreement.


19.3 Continuing Technical Support and Assistance. In the event Cisco exercises
the Manufacturing Rights, Supplier shall provide Cisco technical support and
assistance as Cisco may reasonably request.


19.4. Duration of Rights. Cisco may exercise the license rights as granted in
Section 19.1 of this Agreement during the then-current Term of this Agreement
without renewal unless otherwise agreed by the parties, plus any period in which
Supplier’s obligation to manufacture Products survives pursuant to the
requirements of this Agreement. If the Trigger Event has been remedied, the
license rights shall terminate, and Cisco shall return all Escrow Materials,
upon Supplier's written proof demonstrating that the event or occurrence that
gave rise to the release of the Escrow Materials has been remedied and that
Supplier or its successor is performing or is capable of performing its
obligations in accordance with the terms and conditions of this Agreement. If
the Trigger Event is never remedied before the Agreement is terminated, Cisco is
under no obligation to return any Escrow Materials to Supplier.


19.5 Restrictions. Cisco agrees that it will maintain the Escrow Materials (and
all Confidential Information embodied therein) in strict confidence. Cisco shall
have no right to use the Escrow Materials for any purpose other than that which
is expressly set forth herein.


20. General.


20.1 Assignment. Neither party may assign or transfer this Agreement or delegate
its obligations hereunder, in whole or in part, without the prior written
consent of the other party. The foregoing notwithstanding, either party may,
without consent, assign this Agreement, in whole or in part, to any of its
Affiliates or to any successor to all or substantially all of its business which
concerns this Agreement (whether by sale of assets or equity, merger,
consolidation or otherwise), provided that such successor or assignee agrees in
writing to assume all of Supplier’s obligations under this Agreement. In the
event Supplier is acquired by any entity set forth on Exhibit B to this
Agreement that at the time of such acquisition is a direct competitor of Cisco
with respect to a Product, and Cisco declines to enter into a business
relationship with such competitor, Cisco shall be entitled to terminate this
Agreement for convenience. Subject to the foregoing, this Agreement shall be
binding upon, and inure to the benefit of, the successors, representatives and
permitted assigns of the parties. Any attempt to assign or transfer or delegate
without such consent is void.


20.2 Notices. All notices will be delivered via express courier, via registered
or certified mail, or via fax if confirmed by registered or certified mail, to
the following addresses:


Cisco Systems International B.V.
Acacia Communications, Inc.

Haarlerbergpark
3 Mill and Main Place, Suite 400

Haarlerbergweg 13-19                    Maynard, MA 01754
1101 CH Amsterdam
Attn: John LoMedico, VP Sales and

The Netherlands
Business Development

Attn: Director, Finance    
Copy to General Counsel
Copy to General Counsel                [at the same address listed
above]        [at the same address as listed above]                


20.3 Governing Law. This Agreement will be governed by New York law, without
regard to its principles of conflicts of law. The United Nations Convention on
Contracts for the International Sale of Goods is specifically disclaimed. The
state and/or federal courts residing in New York County, New York shall have
exclusive jurisdiction over any dispute or claim arising out of this Agreement.


20.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be an original and together which shall constitute one and
the same instrument.


20.5 Entire Agreement. This Agreement, together with any Exhibits, schedules,
attachments and information, policies, and documents incorporated herein ,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersedes all prior written or oral agreements between the
parties regarding the subject matter.


[Signature Page(s) on Following Page(s)]




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date by persons duly authorized.






Cisco SystemsInternational B.V.


By: ___/s Annemieke de Groot ____________
Name: Annemieke de Groot
Its: Managing Director


Acacia Communications, Inc.


By: _/s/ John LoMedico__________________
Name: John LoMedico
Its: Vice President of Sales and
       Business Development


 
Acacia Communications (Ireland) Limited, solely with respect to rights and
obligations arising outside North America


By: _/s/ Colm Cryan__________________
Name: Colm Cryan
Its: Managing Director, Ireland











Controlled Version 042914    Page 1 of 1    CISCO CONFIDENTIAL

